Citation Nr: 1035966	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2008 rating decision from the 
Atlanta, Georgia, Regional Office (RO), which granted the 
Veteran's claim for an increased rating for PTSD by assigning a 
10 percent rating, effective October 28, 2005.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by mild or transient symptoms 
well controlled by medication and treatment.  There is no 
indication of occupational or social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial ratings assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating has 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
The Veteran is challenging the initial rating assigned following 
the grant of service connection for PTSD.  Therefore, no further 
statutory notice is needed and any default in the notice is 
obviously nonprejudicial.  See also Goodwin v. Peake, 22 Vet. 
App. 128, 134 (2008).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sough, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with a VA examination.  
Consequently, the duty to notify and assist has been satisfied, 
as to those claims now being finally decided on appeal.

Increased Rating

The Veteran was denied service connection for PTSD by the RO in 
May 2006 as there was no evidence of a relationship between his 
disability and military service.  However, in a December 2007 
Decision Review Officer Decision, the Veteran was granted service 
connection at a noncompensable rating, effective October 28, 
2005, the date his claim was received by the RO.  Then in October 
2008, the Veteran was granted an increased rating of 10 percent 
evaluation, effective October 28, 2005, based on a July 2008 VA 
examination.  The Veteran has timely appealed this decision.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West,12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
10 percent disability is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication. 

A 30 percent disability rating for PTSD is warranted for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); and disorientation to time or place, memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2009).

According to the American Psychiatric Association's Diagnostic 
and Statistic Manual of Mental Disorders, Fourth Edition (DSM-
IV), a Global Assessment of Functioning (GAF) score of 61 to 70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful interpersonal relationships.  

In July 2008, the Veteran was afforded a VA psychiatric 
examination.  The examiner reported the Veteran had appropriate 
hygiene, unremarkable psychomotor activity, spontaneous speech, 
was cooperative, friendly, attentive, and had appropriate affect.  
The Veteran's thought process and content were unremarkable.  His 
intelligence was average and his judgment understood the outcome 
of behavior.  There were no delusions or hallucinations reported 
and no inappropriate behaviors.  The Veteran had difficulty 
sleeping but it was now controlled with medication.  There were 
no panic attacks, obsessive/ritualistic behaviors and no episodes 
of violence.  The Veteran did not have homicidal or suicidal 
ideation.  There were no problems with activities of daily 
living. 

His symptoms of PTSD include recurrent distressing dreams, 
avoiding thoughts, feelings, or conversations associated with his 
trauma; he avoids places, people and activities that arouse 
recollection of the trauma and he feels detachment or 
estrangement.  The Veteran had irritability or outbursts of 
anger, difficulty concentrating and sleeping problems.  The 
Veteran denied auditory hallucinations and enjoys staying active, 
taking drives, and watching movies. The examiner noted the 
Veteran's symptoms were subclinical and very well controlled by 
medication.  His GAF score was 70.  Furthermore, the examiner 
noted the Veteran's prognosis for improvement of his condition 
and impairment was good.  There was no total occupational and 
social impairment due to his PTSD.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 10 percent for PTSD at any time since 
October 28, 2005, the effective date of service connection.  
There is no indication the Veteran is unable to perform 
occupational tasks, no symptoms of panic attacks, or memory loss.  
The examiner noted the Veteran's sleep impairment was well 
controlled.  The Veteran's most recent GAF score was 70, 
reflecting mild symptoms.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  Here, 
there is no evidence of frequent hospitalizations due to his 
PTSD.  The evidence indicates the Veteran's PTSD does not affect 
his ability to become employed and there is no evidence of the 
inability to perform daily and occupational tasks.  The examiner 
opined that the Veteran's employment status was not related to 
his PTSD.  Here, the objective evidence does not reflect that the 
Veteran's PTSD caused a marked interference with his employment 
beyond that contemplated by the assigned ratings, nor has he 
submitted any objective evidence of the same.  For these reasons, 
the Board finds that referral for consideration of the assignment 
of an extraschedular rating for this disability is not warranted.

The Board recognizes the contentions of the Veteran as to the 
severity of his PTSD.  Lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
The Veteran is competent to report and describe the symptoms of 
his PTSD as this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, as a layperson the 
Veteran is not competent to provide opinions requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent to 
give evidence about what he experienced.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going towards the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, the Veteran's 
assertions are not competent medical evidence that provides a 
basis for the assignment of an initial rating in excess of 10 
percent for PTSD.

Accordingly, the Board finds that the preponderance of evidence 
is against the Veteran's claim for an initial rating higher than 
10 percent for PTSD and his claim is therefore denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial rating in excess of 10 percent for PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


